Filed 7/25/13 P. v. Jones CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                             B243695

         Plaintiff and Respondent,                                      (Los Angeles County
                                                                        Super. Ct. No. VA124107)
         v.

AARON JONES,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County. Peter
Espinoza, Judge. Affirmed.
         Jeffrey Lewis, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                                 _______________
       Appellant Aaron Jones was charged with one count of kidnapping for robbery in
violation of Penal Code1 section 209, two counts of second degree robbery in violation of
section 211, and one count of attempted robbery in violation of section 664/211. It was
alleged that a principal personally used a firearm within the meaning of section 12022.53,
subdivisions (b) and (e)(1); and that appellant had been convicted of a serious or violent
felony within the meaning of the "Three Strikes" law (§§ 667, subds. (b)-(i), 1170.12,
subds. (a)-(d)), had prior felony convictions resulting in two prison terms pursuant to
section 667.5, subdivision (b), and had committed the offenses for the benefit of a
criminal street gang within the meaning of section 186.22, subdivision (b)(1)(B).
       Appellant waived his constitutional rights to a trial, pled guilty to one count of
robbery, and admitted the prior strike, firearm use and gang allegations. The trial court
imposed the agreed-upon sentence of 20 years, selecting the high term of five years,
doubled, plus 10 years for the firearm allegation. Appellant received 124 days of
presentence custody credit.
       Appellant filed a timely notice of appeal, which states "This appeal is based on the
sentence or other matters occurring after the plea that do not affect the validity of the
plea." We appointed counsel to represent him on this appeal.
       After examination of the record, appellant's counsel filed an opening brief
pursuant to People v. Wende (1979) 25 Cal.3d 436 and requested this court conduct an
independent review of the entire appellate record to determine whether any arguable
issues exist. On March 7, 2013, we advised appellant that he had 30 days in which to
personally submit any contentions or issues which he wished us to consider. No response
has been received.
       We have examined the entire record and are satisfied that appellant's attorney has
fully complied with his responsibilities and that no arguable issues exist. (People v.
Wende, supra, 25 Cal.3d at p. 441.)



       1   Further statutory references are to the Penal Code.

                                               2
                                     DISPOSITION


        The judgment is affirmed.




                                                KUMAR, J.*


We concur:



                TURNER, P. J.



                MOSK, J.




__________________________________
        *
         Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.




                                            3